Citation Nr: 1608217	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  12-20 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased (compensable) rating for left ear hearing loss from March 12, 2009, to December 29, 2013.

2. Entitlement to an increased rating in excess of 10 percent for bilateral hearing loss from December 30, 2013.

3. Entitlement to an increased (compensable) rating for otitis media, post tympanoplasty. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from April 1954 to April 1974. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision by the Department of Veterans Affairs (VA) Special Processing Unit, located at the VA Regional Office in Cleveland, Ohio, which denied increased ratings for left ear hearing loss and otitis media. Due to the Veteran's place of residence, subsequent development was performed by the VA Regional Office in St. Petersburg, Florida (RO).

In a March 2014 rating decision, the Agency of Original Jurisdiction (AOJ) partially granted the claim for an increased rating for left ear hearing loss, assigning a 10 percent rating for the disorder, effective December 30, 2013, and granted service connection for right ear hearing loss, effective the same date, under 
38 C.F.R. § 3.383. See 38 C.F.R. § 3.383 (2015) ((compensation is payable for hearing loss in both ears as if both disabilities were service-connected if (1) hearing impairment in the service-connected ear is compensable to a degree of 10 percent or more; (2) hearing impairment in the nonservice-connected ear, as measured by audio thresholds or speech discrimination scores, meets the criteria to be considered a disability under 38 C.F.R. § 3.385; and (3) the non-service-connected disability is not the result of the Veteran's own willful misconduct). For the increased rating period from December 30, 2013, the issue on appeal is an increased rating for bilateral, rather than left ear, hearing loss. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and "Virtual VA" paperless claims processing system. Accordingly, any future review of this case should consider the electronic record (electronic claims file).
FINDINGS OF FACT

1. For the increased rating period from March 12, 2009, to December 29, 2013, the Veteran's left ear hearing loss disability was productive of no worse than Level VIII hearing impairment.

2. For the increased rating period from December 30, 2013, the Veteran's bilateral hearing loss disability was productive of no worse than Level X hearing impairment in the left ear, and Level I hearing impairment in the right ear.

3. For the entire increased rating period, the Veteran's otitis media, post tympanoplasty, was not manifested by symptomatology more nearly approximating suppurative otitis media, otosclerosis, an objectively identified peripheral vestibular disorder, Meniere's syndrome, loss of auricle, chronic otitis externa, or malignant or benign neoplasms of the ear. 


CONCLUSIONS OF LAW

1. For the increased rating period from March 12, 2009, to December 29, 2013, the criteria for an increased (compensable) rating for left ear hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).

2. For the increased rating period from December 30, 2013, the criteria for an increased rating in excess of 10 percent for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).

3. The criteria for an increased (compensable) rating for otitis media, post tympanoplasty, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.88, Diagnostic Code 6201 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issues under appellate consideration, and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2014); see also 38 C.F.R. § 19.7 (2015) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (holding that the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; and that the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). 

After the claims were received, the RO advised the Veteran by letter of the requirements for substantiating the claims, and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims. In a claim for an increased rating, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability, and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009). The Veteran was provided with the relevant notice and information, prior to the initial adjudication of the claims. 

VA's duty to assist under the VCAA includes helping claimants to obtain pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the identified treatment records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished, and the VA medical examination reports are factually informed, medically competent, and responsive to the issues under consideration. Monzingo v. Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In a December 2012 Remand, the Board requested that the AOJ develop the inexplicably intertwined issue of service connection for right ear hearing loss, obtain all outstanding treatment records, and provide the Veteran with examinations to determine the current severity of his service-connected hearing loss and otitis media disabilities. The Board finds that the AOJ sufficiently complied with the Board's Remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the AOJ's] compliance" with the terms of its remand orders); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).




Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015). The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. 
38 C.F.R. § 4.21 (2015). It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. 38 C.F.R. §§ 3.102, 4.3.

A veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. Where an increase in an existing disability rating based upon established entitlement to compensation is at issue (i.e., an increased rating claim), the present level of disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr, at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board has considered all evidence of record as it bears on the issues before it. See 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). 

Hearing Loss

The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered. See Lendenmann v. Principi, 3 Vet. App. 345 (1992). The disability rating of a hearing loss disorder is determined by applying the criteria set forth at 38 C.F.R. § 4.85. Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone hearing threshold level, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz (Hz), or cycles per second, divided by four. This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85(a), (d). 

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns). The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect. 38 C.F.R. § 4.85(b). 

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear. The horizontal rows represent the ear having the better hearing, while the vertical columns represent the ear having the poorer hearing. The percentage evaluation is located at the point where the row and column intersect. 38 C.F.R. § 4.85(e). Where impaired hearing is service connected in only one ear, the non-service connected ear will be assigned a Roman numeral I rating purposes. 38 C.F.R. § 4.85(f).

In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment. Under its provisions, when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately. When the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher numeral. 38 C.F.R. § 4.86 (2015).

An examination for the evaluation of hearing impairment for VA purposes must be conducted by a state-licensed audiologist, and must contain a pure tone audiometry test and a controlled speech discrimination test, utilizing the Maryland CNC word list. 38 C.F.R. § 4.85(a). 

Left Ear Hearing Loss from March 12, 2009, to December 29, 2013

For the period from March 12, 2009, to December 29, 2013, the Veteran's service-connected left ear hearing loss symptomatology did not more nearly approximate that required for an increased (compensable) disability rating under Diagnostic Code 6100.

In a June 2009 statement, the Veteran's spouse wrote that the Veteran's hearing had worsened in the previous few years, "making normal conversations almost impossible." She indicated that in order to hear the television, the Veteran had to turn up the volume to a level that "physically hurts my ears." She reported being worried for the Veteran's safety due to his poor hearing. 

In an October 2009 VA audiology examination report, the Veteran reported having progressively worsening bilateral hearing loss that was worse in the left ear. An examination revealed an average 85 decibel loss in the left ear, with a speech recognition score of 64 percent. As the left ear pure tone thresholds were greater than 55 dB at each of the four designated frequencies, the Board is allowed to utilize the Roman Numeral designation for hearing impairment from either Table VI or Table VIa for that ear. As the usage of Table VIa yields a higher designation, the Board assigns a highest numeric designation of hearing impairment of VIII for the left ear. See 38 C.F.R. § 4.86.  Entering category designations for each ear, including a numeric designation of I in the non-service connected right ear, as required by 38 C.F.R. § 4.85(f), into Table VII results in a zero percent (noncompensable) disability rating under Diagnostic Code 6100.

In a June 2013 statement, the Veteran's spouse wrote he heard very little of their conversations. She stated that, when they were talking, "he often says yes" even when he had not been asked a "yes/no question." 

The evidence does not indicate that the Veteran's left ear hearing loss more nearly approximated that required for an increased (compensable) rating for the period from March 12, 2009, to December 29, 2013. The probative audiological evidence contains no findings supporting a compensable rating for the Veteran's left ear hearing loss disability at any time during that period. 

The Board has considered statements submitted by the Veteran and his spouse, indicating that he has difficulty conversing with others and hearing the television. However, as laypeople without the appropriate medical training and expertise, they are not further competent to provide a probative (persuasive) opinion on a medical matter, especially as to the severity of his hearing loss disability in relation to the applicable rating criteria. Medical examiners, including the VA compensation examiners, have conducted objective audiograms to measure the severity of the Veteran's hearing loss disability. The rating criteria determination is multi-factorial, predicated not just on lay testimony, but on all of the relevant medical and other evidence. The Federal Circuit has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence." Madden, 125 F.3d at 1481.

For the increased rating period from March 12, 2009, to December 29, 2013, the Veteran's left ear hearing loss was not manifested by symptomatology more nearly approximating that required for a compensable rating under Diagnostic Code 6100, and the benefit-of-the-doubt rule does not apply. 38 U.S.C.A. § 5107(b); Gilbert, 
1 Vet. App. at 55.

From December 30, 2013

For the period from December 30, 2013, the Veteran's service-connected bilateral hearing loss symptomatology did not more nearly approximate that required for an increased rating in excess of 10 percent under Diagnostic Code 6100. 

In a December 30, 2013 VA audiology examination report, an audiology examination revealed an average 44 decibel loss in the right ear, with a speech recognition score of 96 percent; and an average 91 decibel loss in the left ear, with a speech recognition score of 40 percent. As the left ear pure tone thresholds were greater than 55 dB at each of the four designated frequencies, the Board is allowed to utilize the Roman Numeral designation for hearing impairment from either Table VI or Table VIa for that ear. As the usage of Table VI yields a higher designation, the Board assigns a highest numeric designation of hearing impairment of X for the left ear. See 38 C.F.R. § 4.86. As the right ear pure tone thresholds were not of sufficient severity to allow for the possible use of Table VIa, the Board assigns a highest numeric designation of hearing impairment of I for the right ear using Table VI. See 38 C.F.R. § 4.85. Entering both the category designations for each ear into Table VII results in a disability rating of 10 percent under Diagnostic Code 6100.

The evidence does not indicate that the Veteran's bilateral hearing loss symptomatology has more nearly approximated that required for an increased rating in excess of 10 percent during the period from December 30, 2013. The probative audiological evidence contains no findings supporting a rating in excess of 10 percent for the Veteran's bilateral hearing loss disability at any time during this period. The Board has considered statements submitted by the Veteran and his spouse, indicating that he has difficulty conversing with others and hearing the television. However, as laypeople without the appropriate medical training and expertise, they are not further competent to provide a probative (persuasive) opinion on a medical matter, especially as to the severity of his hearing loss disability in relation to the applicable rating criteria. Medical examiners, including the VA compensation examiners, have conducted objective audiograms to measure the severity of the Veteran's hearing loss disability. The rating criteria determination is multi-factorial, predicated not just on lay testimony, but on all of the relevant medical and other evidence. The Federal Circuit has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence." Madden, at 1481.

For the increased rating period from December 30, 2013, the Veteran's bilateral hearing loss has not been manifested by symptomatology more nearly approximating that required for a rating in excess of 10 percent under Diagnostic Code 6100, and the benefit-of-the-doubt rule does not apply. 38 U.S.C.A. 
§ 5107(b); Gilbert, at 55.

Otitis Media, Post Tympanoplasty

For the entire increased rating period, lasting from March 12, 2009, to the present, the Veteran's service-connected otitis media, post tympanoplasty, symptomatology has not more nearly approximated that required for an increased (compensable) disability rating under any applicable Diagnostic Code.

In a September 2009 private treatment record, the Veteran reported having "chronic ear problems from [an] injury in Vietnam," and stated that he had experienced ear pain for the previous three weeks. The examiner diagnosed "otitis" and prescribed an antibiotic.

In an October 2009 VA treatment record, the Veteran reported experiencing poor hearing with vertigo. The Veteran stated that he had undergone seven operations on his left ear. Upon examination, the examiner reported finding no lesions or masses in the ears. The examiner found that the tympanic membrane was translucent, nonbulging, and mobile; and that the ear canal walls were pink without discharge. The examiner did not report any objective findings supporting a diagnosis of vestibular disequilibrium.

In a November 2009 VA audiology consultation note, the Veteran indicated that he had undergone seven or eight left middle ear surgery/tympanoplasty procedures, with the last occurring approximately 15 years before his visit. The Veteran specifically denied experiencing any recurring problems with infection, drainage, otalgia, or irritation. The examiner reported finding clear external auditory canals and scarring of the tympanic membranes bilaterally.

In an October 2010 VA audiology note, detailing a hearing aid follow-up visit, the examiner noted that the Veteran's external auditory canals were clear and the tympanic membranes were visible. 

In a November 2010 private treatment record, the Veteran reported seeking treatment for a sore throat. The examiner diagnosed an upper respiratory infection, cough, pharyngitis, and acute otitis media. 

In a June 2011 VA audiology note, detailing a hearing aid follow-up visit, the examiner noted that the Veteran's external auditory canals were clear and the tympanic membranes were visible. 

In a June 2013 statement, the Veteran reported losing all of his left eardrum and part of his right eardrum during service. He wrote that he had undergone surgeries to repair the damage, but still had problems with hearing "and dizzy spells at times." The Veteran indicated that he could not swim under water and had to use earplugs while showering. The Veteran reported experiencing occasional ear infections for which he had to use antibiotics. 

In a February 2014 VA medical examination report, the Veteran reported experiencing ear infections once or twice per year. The Veteran indicated that "he was told that, if his ear starts hurting, popping, and cracking, he is to start penicillin on his own." The Veteran reported taking medication for vertigo every one to three months. The Veteran stated that he experienced vertigo less than once a month, and that each episode would last between one and 24 hours. The Veteran stated that he could not fly, as he would experience severe pain and bleeding. The Veteran stated that his service-connected hearing loss and tinnitus disabilities were related to his in-service left ear injury. 

Upon physical examination of the external left ear, the examiner indicated that the ear was normal, except for the tip of the pinna which showed evidence of repair after another injury that occurred many years after service. The examiner reported that the Veteran's ear canal was normal. The examiner indicated that vertigo testing was normal, showing no indications of either vertigo or nystagmus during testing. The examiner stated that the Veteran's gait was normal. The examiner found no evidence of tumors or neoplasms. The examiner stated that the Veteran had scars related to the disability, but stated that they were not painful, unstable, or manifested in a total area greater than 39 square centimeters. The examiner reported that the Veteran's disability did not impact his ability to work. 

After testing, the examiner wrote that there was "no objective evidence of ear infection or other acute ear condition [in] either ear on exam today." The examiner stated that the treatment records did not indicate evidence of ongoing, chronic, or frequent ear infection in either ear. The examiner noted that the treatment records showed that the Veteran had undergone treatment for an active instance of vertigo once, in December 2006, more than two years prior to the increased rating period. The examiner reported finding no objective evidence of a chronic vestibular condition. 

For the entire increased rating period, the Veteran's service-connected otitis media, post tympanoplasty, symptomatology did not more nearly approximate that required for an increased (compensable) disability rating under any applicable Diagnostic Code.

Otitis media is evaluated under either Diagnostic Code 6200 or 6201, depending on whether the otitis media is suppurative. As the Veteran's otitis media is nonsuppurative, for the entire increased rating period, it has been assigned a noncompensable (zero percent) rating under Diagnostic Code 6201, the criteria for evaluation of chronic nonsuppurative otitis media with effusion. Under that Diagnostic Code, the severity of the disability is to rated based on the level of hearing impairment caused by it. 38 C.F.R. § 4.88. The Court has held that a claimant may not be compensated twice for the same symptomatology under different Diagnostic Codes as "such a result would overcompensate the claimant for the actual impairment of his earning capacity." Brady v. Brown, 4 Vet. App. 203, 206 (1993). As the Veteran is already in receipt of VA benefits for his hearing loss and tinnitus disabilities under other Diagnostic Codes, he may not be granted additional benefits for the same symptoms under Diagnostic Code 6201. 

The Board finds that no higher or alternative ratings under different Diagnostic Codes can be applied in this case. The medical evidence of record for the increased rating period does not indicate that the Veteran's disability symptomatology more nearly approximated that of Meniere's syndrome (endolymphatic hydrops), otosclerosis, benign or malignant neoplasms of the ear, or chronic otitis externa. See 38 C.F.R. § 4.87, Diagnostic Codes 6202, 6205, 6208, 6209, 6210. There is also no evidence of record that the Veteran's disability is manifested by the complete loss of both auricles. See 38 C.F.R. § 4.87, Diagnostic Code 6207. Although the Veteran reported experiencing vertigo, the evidence for the increased rating period does not include objective findings supporting the diagnosis of vestibular disequilibrium, as required for the assignment of a compensable evaluation under Diagnostic Code 6204. See 38 C.F.R. § 4.87, Diagnostic Code 6204.

The Board has considered whether a separate rating would be appropriate for the tympanic membrane scarring, apparently related to the Veteran's tympanoplasty procedures. Under the applicable rating criteria, the Veteran might conceivably be allowed a compensable separate rating for a scar related to an in-service surgical procedure if it were noted to be large (specifically greater than 39 square centimeters in area), unstable, or painful. See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804 (2015). However, the evidence, both lay and medical, contains no notation indicating that the Veteran's scars are painful, unstable, or collectively greater than 39 square centimeters in area. Therefore, the Veteran is not entitled to a separate compensable rating for a surgical scar.

For the entire increased rating period, the Veteran's otitis media, post tympanoplasty was not manifested by symptomatology more nearly approximating that required for a compensable rating under any applicable Diagnostic Code, and the benefit-of-the-doubt rule does not apply. 38 U.S.C.A. § 5107(b); Gilbert, at 55.

Extraschedular Ratings

The Board has considered whether referral for consideration of extraschedular ratings is warranted for the Veteran's hearing loss and otitis media disabilities. In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, specifically a determination of whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. Id. 

Regarding the Veteran's service-connected hearing loss, all the symptomatology and impairment caused by the Veteran's hearing loss was specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required. During the increased rating period, the Veteran's hearing loss has been manifested by sensorineural hearing loss and loss of speech recognition, resulting in difficulty hearing. The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns, which were demonstrated in this case, as measured by both audiology testing and speech recognition testing. In this case, comparing the Veteran's disability level and symptomatology of the Veteran's hearing patterns, the Board finds that the Veteran's degree of disability is contemplated by the Rating Schedule. 

Regarding the Veteran's service-connected otitis media, all the symptomatology and impairment caused by the Veteran's disability was specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required. During the increased rating period, the Veteran's otitis media was been manifested by sensorineural hearing loss and tinnitus, resulting in difficulty hearing, as contemplated under Diagnostic Code 6201. See 38 C.F.R. § 4.118. Although the Veteran is already compensated for those disabilities under separate disability ratings, the Veteran's otitis media was not manifested by any other objective chronic symptomatology. In this case, the Board finds that the Veteran's degree of disability is contemplated by the Rating Schedule. 

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. The Veteran is service connected for bilateral hearing loss, tinnitus, a scar of the left calf, residuals of a great left toe dislocation, a post-operative pilonidal cyst, and otitis media. After applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

As the schedular evaluation contemplates the symptomatology of the Veteran's hearing loss and otitis medical disabilities, the Board need not determine whether there is an exceptional disability picture that exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1). In the absence of evidence that the schedular rating criteria are inadequate to rate the Veteran's hearing loss and otitis media disabilities, the Board is not required to remand those issues to the RO for the procedural actions outlined in 38 C.F.R. 3.321(b)(1). See also Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased (compensable) rating for left ear hearing loss from March 12, 2009, to December 29, 2013, is denied.

An increased rating in excess of 10 percent for bilateral hearing loss from December 30, 2013, is denied. 

An increased (compensable) rating for otitis media, post tympanoplasty is denied. 




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


